PER CURIAM.
The State appeals from an order dismissing a charge of criminal mischief. The charges arose out of Chester Bradshaw’s alleged destruction of an earthen berm in a preserve owned by the State of Florida. A motion to dismiss under rule 3.190(c)(4)of Florida Rules of Criminal Procedure should be granted sparingly and only when no factual basis exists which could establish a prima facie case of guilt. State v. Fordham, 465 So.2d 580 (Fla. 5th DCA 1985). The facts alleged in Mr. Bradshaw’s motion, that there were no victims and no damage in this case, were disputed by the State and therefore, dismissal of the charge was error.
REVERSED and REMANDED.
PALMER and ORFINGER, JJ., concur.
PLEUS, J., dissents without opinion.